Citation Nr: 0419351	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  02-16 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for claimed disability 
manifested by high cholesterol.  

2.  Whether new and material evidence sufficient to reopen 
the claim of service connection for a low back disorder has 
been received.  

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected hiatal hernia.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from November 1963 to 
November 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
from June and August 2001 rating decisions of the RO.  

The RO previously denied service connection for a low back 
disability by June 1984 rating decision which became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2003).  

Since that time, the RO received new evidence pertinent to 
this issue.  In its present adjudication, the RO determined 
that new and material evidence sufficient to reopen the claim 
had been received.  

Regardless of RO action, the Board is legally bound to decide 
the threshold issue of whether the evidence is new and 
material before addressing the merits of a claim.  Barnett v. 
Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 
7104(b)).  

The issue of service connection for a disability manifested 
by high cholesterol and the now reopened claim of service 
connection for a low back disorder and the claim for an 
increased rating for the service-connected hiatal hernia are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran and his 
representative if further action is required on his part.  



FINDINGS OF FACT

1.  The June 1984 rating decision denied the original claim 
of service connection for a low back disability; the veteran 
did not timely appeal from that action.  

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim has been received since June 1984.  



CONCLUSIONS OF LAW

1.  The June 1984 rating decision which denied service 
connection for a low back disorder is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2003).  

2.  The additional evidence presented since June 1984 is new 
and material, and the claim of service connection for a low 
back disorder is reopened.  38 U.S.C.A. §§ 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

At the outset, the Board notes that the veteran was apprised 
of the relevant provisions of VCAA by letter dated in June 
2001, before initial RO consideration of this claim in August 
2001.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004); Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  38 
U.S.C.A. § 5103A (West 2002).  

VCAA also contains provisions regarding the scope of notice 
to which those claiming VA benefits are entitled.  
38 U.S.C.A. § 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
the issue of whether new and material evidence sufficient to 
reopen the claim of service connection for a low back 
disability has been received.  Thus, the Board believes that 
all relevant evidence which is available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf.  Further, by a June 2001 letter and the March 
2002 Statement of the Case, he and his representative have 
been notified of the evidence needed to establish the benefit 
sought, and he has been advised via those documents regarding 
his and VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

In September 1977, a service medical record reflected 
treatment at a Pittsburgh VA hospital for treatment of a 
pinched nerve in the low back.  

On August 1983 retirement medical examination report, a low 
back disability was not noted.  The veteran's "PULHES" 
physical profile amounted to a "picket fence" (i.e., all 
1's), indicating a high level of medical fitness.  (See 
generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) 
for an explanation of the military medical profile system).  
On the corresponding report of medical history completed by 
the veteran, no low back symptomatology were mentioned.  

On February 1984 low back X-ray study the vertebral bodies 
were grossly intact and the intervertebral bodies were well 
maintained.  The sacroiliac joints were not remarkable.  No 
low back disability was diagnosed on VA medical examination 
report dated that month.  

On April 1984 VA medical examination report, chronic 
recurrent low back pain of undetermined cause was diagnosed.  

By June 1984 rating decision, the RO denied service 
connection for a low back disability.  The RO, by that rating 
decision, granted service connection for residuals of a 
hiatal hernia, which it evaluated as zero percent disabling.  
The veteran was sent notice of that rating decision that 
month.  He did not file a timely appeal and that decision 
became final.  38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 
20.1103.  

The October 1999 records from the high school where the 
veteran was employed reflected a back injury that occurred 
that month.  

In August 2000, the veteran applied to reopen his claim of 
service connection for a low back disability.  He indicated 
that he received treatment for a low back disability in 
October or November 1976 at the "Central Health Facility."  
That month, the veteran submitted a letter dated in November 
1976 to Central Medical Health Services from the US Army.  
The letter indicated that the veteran received emergency 
health services at that facility and supplied information so 
that the medical facility could seek payment from the Army.  

In August 2000, the veteran submitted a private medical 
examination report relating to his back dated in July 1991.  
The report reflected that the veteran had been suffering from 
low back pain since 1990.  That month, he also submitted 
private medical records dated in August and September 1991 
reflecting treatment for low back pain.  

In January 2001, the RO received medical records from the 
Pittsburgh VAMC dated in November 1976.  The record indicated 
that the veteran sought emergency room treatment for low back 
pain.  X-ray studies were negative.  The examiner diagnosed 
discogenic disease with left sciatica.  Bed rest and hot 
compresses were prescribed.  

By August 2001 rating decision, the RO determined that new 
and material evidence was received with respect to the 
veteran's low back disability.  The claim was reopened, but 
the RO denied service connection for a low back disability.  


Law and Regulations  

In general, RO decisions which are unappealed become final. 
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003).  A final decision cannot be reopened unless new and 
material evidence is presented.  Pursuant to 38 U.S.C.A. § 
5108 (West 2002), VA must reopen a finally disallowed claim 
when "new and material" evidence is presented or secured with 
respect to that claim.  "If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, [VA] shall reopen the claim and review the former 
disposition of the claim."  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  See also Knightly v. Brown, 6 Vet. 
App. 200 (1994).  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence 
is presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon 
the merits.  

Once it has been determined that a claimant has produced new 
and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new 
and old, after ensuring that the VA's statutory duty to 
assist the appellant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108 (West 1991); Elkins v. 
West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).  

In Evans v. Brown, 9 Vet. App. 273, 283 (1996), the Court 
further delineated the first step of the Manio analysis by 
dividing it into three questions.  The Court indicated that 
the first question for the decision maker is whether newly 
presented evidence is actually "new" in the sense that it was 
not of record at the time of the last final disallowance of 
the claim and was not merely cumulative of other evidence of 
record.  

The second question is whether the evidence is "probative" of 
the "issue at hand."  Evans, 9 Vet. App. at 283.  Evidence is 
probative when it tends to prove, or actually proves an 
issue.  The third question is whether, in light of all of the 
evidence of record, there is a reasonable possibility that 
the outcome of the claim on the merits would be changed.  
Dolan v. Brown, 9 Vet. App. 358, 361 (1996); Evans, 9 Vet. 
App. at 283.  

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his request 
to reopen his claim prior to that date, the earlier version 
of the law remains applicable in this case.  

According to the relevant VA regulation, "[n]ew and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim." 38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Court has further 
held that this presumption of credibility is not unlimited.  
Specifically, the Court has stated that Justus does not 
require VA to consider patently incredible evidence (e.g. the 
inherently false or untrue) to be credible.  Duran v. Brown, 
7 Vet. App. 216 (1994).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  



Discussion

The records submitted after the last final decision in June 
1984 contain information regarding post-service back 
diagnoses and a post-service low back injury.  The new 
records also consist of VA treatment records dated in 
November 1976 that were not available to the RO when issuing 
the June 1984 rating decision denying service connection for 
a low back disability.  

The new medical evidence reflects a diagnosis of discogenic 
disease with left sciatica and the necessity of emergency 
treatment during service.  

The new evidence reflects a clear diagnosis of a low back 
disability in service as well as information regarding post-
service low back diagnoses and injuries.  Evans, supra.  

This evidence, therefore, is probative of the matter at hand.  
The new evidence, moreover, is not cumulative of evidence 
already of record.  

Pursuant to the foregoing discussion, the Board concludes 
that evidence provides a more clear and credible picture of 
the origin of the veteran's low back disability and is thus 
new and material sufficient to reopen the claim.  38 C.F.R. 
§ 3.156; Hodge, supra.  



ORDER

As new and material has been received to reopen the claim of 
service connection for a low back disorder, the appeal to 
this extent is allowed, subject of further action as 
discussed hereinbelow.  




REMAND

The service records show the veteran to be suffering from 
elevated cholesterol levels.  The post-service medical 
records reveal that the veteran's hyperlipidemia is well 
controlled.  

Nonetheless, the RO must schedule a VA medical examination to 
determine whether the veteran's cholesterol is outside the 
normal range.  If so, the examiner must state whether the 
veteran's elevated cholesterol has given rise to any 
disability.  

The veteran received treatment for back problems in service.  
Following service, he suffered a back injury at work.  The RO 
should schedule a VA medical examination to determine whether 
the veteran suffers from a low back disability.  If so, the 
examiner should provide an opinion regarding the etiology 
thereof.  

Finally, the veteran's residuals of a hiatal hernia were last 
evaluated almost four years ago.  In order for the Board to 
issue a determination regarding the appropriate rating for 
the veteran's disability, a current examination and report 
are necessary.  

To ensure full compliance with Due Process requirements, the 
case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  See also Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003); See Quartuccio, 
supra.  

2.  The RO should schedule a VA medical 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  The examiner 
is asked to determine whether the veteran 
suffers from high cholesterol.  If so, 
the examiner must state whether he has 
current disability due to the claimed 
high cholesterol levels.  A rationale for 
all opinions and conclusions must be 
provided.  

3.  The RO should schedule a VA 
orthopedic examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  The 
examiner is asked to examine the veteran 
and provide an opinion regarding the 
likely etiology of the claimed low back 
disability.  Specifically, the examiner 
should opine as to whether that the 
veteran has current low back disability 
that at least as likely as not is due to 
disease or injury in service.  A 
rationale for all opinions and 
conclusions must be provided.  

4.  The RO should schedule a VA medical 
examination in order to ascertain the 
current severity of the service-connected 
residuals of a hiatal hernia.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  The examiner is asked 
to discuss all symptoms and 
manifestations of residuals of a hiatal 
hernia.  A rationale for all opinions and 
conclusions must be provided.  

5.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
medical examinations and opinions are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Finally, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



